          Case 1:19-cv-08831-LGS Document 15 Filed 05/15/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOE N. FLOWERS,

                                 Petitioner,
                                                                   19 Civ. 8831 (LGS)
                     -against-

 FEDERAL BUREAU OF PRISONS (BOP),

                                 Respondent.

LORNA G. SCHOFIELD, United States District Judge:

        WHEREAS, pro se Petitioner, currently incarcerated at FCI Otisville, challenges the

calculation of his federal sentence, arising out of his judgment of conviction in United States v.

Flowers, No. 12-cr-6067 (W.D.N.Y. Sept. 12, 2019) (the “Federal Criminal Case”);

        WHEREAS, pro se Petitioner’s habeas petition was appropriately filed in this District,

because pro se Petitioner is currently incarcerated at a facility located in this District. See

Rumsfeld v. Padilla, 542 U.S. 426, 442 (2004);

        WHEREAS, on January 14, 2020, the Federal Bureau of Prisons filed a memorandum of

law in opposition (Dkt. No. 9), and on January 27, 2020, pro se Petitioner filed a reply (Dkt. No.

13);

        WHEREAS, pro se Petitioner mailed a letter ex parte, dated May 4, 2020, regarding the

status of his habeas petition and concerns related to the COVID-19 pandemic (Dkt. No. 14);

        WHEREAS, on May 4, 2020, pro se Petitioner filed a motion for compassionate release

in his Federal Criminal Case (Dkt. No. 27). It is hereby

        ORDERED that, pro se Petitioner is advised that his habeas petition is considered fully

submitted and will be reviewed for decision. A motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A), is appropriately filed with the sentencing court, as Petitioner has done in
          Case 1:19-cv-08831-LGS Document 15 Filed 05/15/20 Page 2 of 2



his Federal Criminal Case at Docket No. 27. According to the Order in his Federal Criminal

Case at Docket No. 29, the Government was directed to respond to Petitioner’s motion for

compassionate release on or before May 26, 2020. Any further questions related to the motion

for compassionate release should be directed to Judge Larimer, who is presiding over the Federal

Criminal Case. It is further

        ORDERED that by May 19, 2020, the Federal Bureau of Prisons shall either (i) mail a

copy of this Order to pro se Petitioner and file proof of service on the docket or (ii) file a letter

stating that it is unable to do so and why, in which case the Court will seek to make other

arrangements.



Dated: May 15, 2020
       New York, New York
